ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Clark Construction Group, LLC                )       ASBCA No. 60791
                                             )
Under Contract No. W912DR-09-C-0052          )

APPEARANCES FOR THE APPELLANT:                       Robert M. Moore, Esq.
                                                     Robert D. Windus, Esq.
                                                     Casey J. McKinnon, Esq.
                                                      Moore & Lee, LLP
                                                      McLean, VA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Scott C. Seufert, Esq.
                                                     David B. Jerger, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Baltimore

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 13 January 2017
                                                      / . ··~7/             ~
                                                  ./', ///q42             t0----
                                                                          7
                                                 / MARK N. STEMPLER
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60791, Appeal of Clark Construction
Group, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals